In a proceeding pursuant to Mental Hygiene Law article 33, Frederick Lebow, the guardian for the respondent J.H.L., appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered May 21, 1999, which directed that a hearing be held to determine whether the petitioner hospital may administer medication to J.H.L. over her objection.
Ordered that the appeal is dismissed, without costs or disbursements.
In 1996 upon Frederick Lebow’s petition pursuant to Mental Hygiene Law article 81, the Supreme Court, Nassau County, appointed him as guardian for his sister, J.H.L., who suffers from schizophrenia. Subsequently, in 1999, J.H.L. was admitted to New York Presbyterian Hospital, Westchester Division, when she failed to take her medication. As a result of J.H.L.’s refusal to take her medication, the hospital brought a petition pursuant to Mental Hygiene Law article 33 to medicate J.H.L. over her objection. At that time, her guardian contended that he had the authority to waive J.H.L.’s right to a hearing on the issue of forced medication. The court disagreed and directed that a hearing be held. Following the hearing, the court granted the hospital’s petition.
The order entered May 21, 1999, which directs a judicial hearing to aid in the disposition of the petition is not appeal-able as of right (see, CPLR 5701), and the appellant did not seek leave to appeal. Thus, the instant appeal is dismissed.
In any event, the appeal from the instant order is academic in light of the “final order” dated May 26, 1999, which granted the hospital’s petition. Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.